Slip Op. 05-155

          United States Court of International Trade

THE PILLSBURY COMPANY.
              Plaintiffs,


     v.
                                           Before: Pogue, Judge

UNITED STATES,                             Court No. 03-96

                 Defendant,




                              ORDER

     IT IS HEREBY ORDERED that the opinion and judgment in The
Pillsbury Company v. United States, Slip Op. 05-51 (CIT Apr.
19, 2005), is hereby vacated and withdrawn following the
parties’ Stipulation of Judgment on Agreed Statement of Facts
dated November 29, 2005.




                                            /S/ Donald C. Pogue
                                           Donald C. Pogue, Judge

December 6, 2005
New York, New York